         Case 1:19-cr-10268-LTS Document 27 Filed 04/27/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

       v.
                                                  Case No. 19-cr-10268-LTS
 MANUEL ADAN YANEZ CRUZ,
    a/k/a “FLACO,”

                   Defendant.



                         STATUS REPORT AND
             JOINT REQUEST TO CANCEL STATUS CONFERENCE

      The United States, with the assent of defendant Manuel Yanez Cruz files this status

report in advance of the status conference scheduled for April 29, 2020. For the reasons

below, the parties jointly request that the Court cancel the status conference on April 29,

2020 and set an Interim Status Conference in approximately 60 days.

I.    Pretrial Matters

      A. Timing and Status of Discovery

      This is a complex case involving allegations of participation in a wide-ranging

racketeering conspiracy on behalf of the MS-13 gang. Given the nature of the charges, the

parties anticipate discovery and pretrial preparation to take more time than the typical

case. Further, the government’s investigation continues, which it has informed the

defense about, and which further necessitates additional time.

      The parties are continuing to discuss pretrial issues cooperatively, with numerous

communications between the government and the defense since the last in-person

conference (including multiple communications between counsel during the period of the

ongoing COVID-19 pandemic).
         Case 1:19-cr-10268-LTS Document 27 Filed 04/27/20 Page 2 of 5




       The government has produced certain automatic discovery and expects to continue

producing materials on a rolling basis. The government anticipates availing itself of the

declination procedures outlined in the Local Rules as to certain materials based on

significant concerns about witness safety and protection of the public, but is otherwise

intending to make disclosures broader than what may be required under the rules. As an

example, the government has produced to the defense the phone extraction of a co-

conspirator indicted in a different case.

       Much of the relevant evidence from recordings and/or evidence obtained from

phone extractions are expected to be in Spanish, which will likely require additional time

for review and trial preparation. The government has already provided to the defense

copies of most of the relevant recordings.

       B. Timing and Status of Pretrial Motions

       At this time, it is too early to discuss the timing and status of pretrial motions. The

parties request that any deadlines for motion practice not be set until the discovery

process is further along.

       C. Timing and Status of Expert Witness Disclosures

       Similarly, at this time, the parties ask that expert witness deadlines not be set until

the discovery process is further along.

II.    Notice of Motion Regarding Relief from Protective Order

       The Court has entered a Protective Order in this case, see Docket No. 14, and the

government has been making discovery productions pursuant to that Protective Order.

       As part of the ongoing and cooperative discussions between the parties regarding

discovery, the defense raised certain difficulties raised by the ongoing COVID-19

pandemic vis-à-vis reviewing discovery with the defendant. To alleviate some of those
         Case 1:19-cr-10268-LTS Document 27 Filed 04/27/20 Page 3 of 5




concerns, the parties have cooperatively reached a resolution they proposed to the Court

earlier today in an assented-to motion to modify the Protective Order. See Docket No. 26.

The relief sought in that motion will assist defense counsel in reviewing discovery with

the defendant. The ongoing pandemic and the cooperative nature of the pretrial process

further support additional time and a cancellation of the upcoming status conference.

III.   Discussion of Other Matters Raised at Prior Hearing

       At the prior status hearing, the government raised the issue of its intention to seek

the Court’s approval to obtain a sample of the defendant’s DNA in connection with an

investigation into additional crimes. At the time, defense counsel indicated that she

wished to be present for the taking of the defendant’s DNA sample (and wanted an

opportunity to object to the taking of the defendant’s DNA sample).

       Given the ongoing pandemic, the government is holding off on making its request

for authority to obtain the defendant’s DNA sample. Among other reasons, even if the

Court were to grant the authority to take the defendant’s DNA sample, current guidance

regarding social distancing would not make it advisable to have the U.S. Marshals bring

the defendant into the Courthouse for a law enforcement agent to take a DNA sample with

counsel present. The government will revisit this issue in the future once the pandemic

conditions have subsided.

IV.    Joint Request to Cancel Status Conference

       For the reasons above, the parties jointly request that the Court cancel the Status

Conference scheduled for April 29, 2020. Discovery is ongoing, the parties are continuing

to discuss various pretrial matters in a cooperative manner, and the parties are not yet in

position to have this case sent to the District Court for trial.
         Case 1:19-cr-10268-LTS Document 27 Filed 04/27/20 Page 4 of 5




       The parties request that the Court schedule an Interim Status Conference in

approximately 60 days so that the parties are better positioned to discuss the status of

discovery and other pretrial matters. This additional time will be necessary for the

government to continue to make rolling productions of discovery and for counsel to

review discovery and analyze the need for any pretrial motions.

V.     Request for Excludable Delay Under Speedy Trial Act

       For Speedy Trial Act purposes, the Court has previously excluded all time through

the upcoming Status Conference. The parties request that the Court further exclude time

from April 29, 2020 through the date of the next Status Conference. Excluding such time

is appropriate because counsel will need that time to exchange discovery, review discovery

and prepare any pretrial motions, and otherwise prepare the case for trial, and the

interests of justice outweigh the interests of the defendant and the public in a speedy trial.

See 18 U.S.C. 3161(h)(7)(A).

                                                  Respectfully submitted,

                                                  ANDREW E. LELLING
                                                  United States Attorney

                                              By: /s/ Kunal Pasricha
                                                  KUNAL PASRICHA
                                                  Assistant United States Attorney
         Case 1:19-cr-10268-LTS Document 27 Filed 04/27/20 Page 5 of 5




                                  Certificate of Service

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
and paper copies will be sent to those indicated as non-registered participants.


                                              By: /s/ Kunal Pasricha
                                                  KUNAL PASRICHA
                                                  Assistant United States Attorney
